Title: To Benjamin Franklin from Dumas, 2 June 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 2e Juin 1780
Mrs. J. De Neufville & fils ont promis d’accepter les deux Traites dont j’ai eu l’honneur de vous parler dans ma Lettre de mardi dernier, afin d’empêcher qu’elles ne soient protestées. Le fils a été ici exprès, non seulement pour savoir si j’étois instruit de quelque chose concernant Mr. 484, mais aussi pour voir avec moi ce qu’il y auroit à faire. Ce qui inquiete le plus ces Messieurs, c’est qu’ils ne savent pas la somme totale précise à quoi se montent les Traites que 196 peut avoir lâchées de cette maniere, & que nous ne savons aucune circonstance de cette émission: par conséquent il n’y a pas moyen de parler à personne; autrement nous aurions pu essayer de proposer à quelques personnes d’obliger en cette rencontre essentielle 196. Mais ne pouvant rien proposer qui ne soit vague obscur & incertain, personne n’y entreroit; & la proposition feroit plus de mal que de bien. Il faut espérer que M. 484 paroîtra incessamment sur l’horizon. Je ne m’étendrai pas davantage là-dessus, parce que ces Messieurs doivent vous avoir écrit de leur côté sur ce sujet.
L’affaire de la prise du Vaisseau hollandois le Berkenbos par Mr. Jones, devient de jour en jour plus facheuse. Mr. Van de Perre a été chez moi, avec une Lettre de son Capitaine, datée d’Antigoa, où il a été conduit, après avoir été pris par les Anglois. Il parôit par cette Lettre, que Mr. Jones a visité tous les papiers, & décacheté toutes les Lettres de cet homme, sans avoir rien pu trouver qui autorisât de simples soupçons. Sir J. Y. & les Anglomanes rient de cette affaire, & en plaisantent: ce qui chagrine d’autant plus Mr. Van de Perre, qui est venu me faire ce récit, avec priere, Monsieur, de vous le faire parvenir.
Je suis avec tout le respectueux attachement qui vous est voué pour tout le reste de ma vie, Monsieur Votre très-humble & très obéissant serviteur
Dumas


Mr. l’Ambr. n’est pas encore de retour d’Utrecht. Il va demain delà à Bruxelles, audevant de Made. la Duchesse, & vraisemblablement il ne sera ici que mardi.
Voici la suite de la Lettre confidentielle. J’ai toujours de la peine à me persuader que Clinton ait pu écrire sur ce ton.
S’il arrive quelque bonne nouvelle de Charlestown, il est essentiel que je l’aie au plus vite, & que je puisse la faire valoir tant à Amsterdam, où j’irai exprès pour cela & en poste, qu’ici: comme aussi, si vous avez, Monsieur, des nouvelles de M. 484.
Passy à S.E. Mr. B.F—

 
Addressed: His Excellency / B. Franklin Esqr. Min. Plenipe. / of the united States &ce. / Passy./.
Notation: Mr Dumas la haie Juin 2. 1780
